Exhibit 10.3

 

QUICKSILVER RESOURCES INC.

EXECUTIVE

CHANGE IN CONTROL RETENTION INCENTIVE PLAN

 

WHEREAS, Quicksilver Resources Inc., a Delaware corporation (the “Company”)
considers it to be in the best interests of its stockholders to encourage the
continued employment of certain Executives (as defined herein) notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined
herein);

 

WHEREAS, the Company believes that the possibility of the occurrence of a Change
in Control may result in the termination by the Executive of the Executive’s
employment by the Company or in the distraction of the Executive from the
performance of his or her duties to the Company, in either case to the detriment
of the Company and its stockholders;

 

WHEREAS, the Company recognizes that the Executive could suffer adverse
financial and professional consequences if a Change in Control were to occur;
and

 

WHEREAS, the Company has determined that it is advisable to establish a
severance benefit program to protect the Executive if a Change in Control
occurs, thereby encouraging the Executive to remain in the employ of the Company
and not to be distracted from the performance of his or her duties to the
Company by the possibility of a Change in Control.

 

NOW, THEREFORE, the Company adopts the Quicksilver Resources Inc. Executive
Change in Control Retention Incentive Plan, the terms of which are as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 “Base Salary” means the Participant’s annual gross salary before any
deductions, exclusions or any deferrals or contributions under any Company plan
or program, but excluding bonuses, incentive compensation, deferred
compensation, employee benefits, expense reimbursements or any other non-salary
form of compensation being received by a Participant (determined without regard
to any reduction in such Base Salary that occurs after a Change in Control).

 

1.2 “Benchmark Bonus” means the greater of (a) the average of the three annual
bonuses earned by the Participant under the terms of the Company’s annual
incentive plan for three consecutive fiscal years of the Company immediately
preceding the Change in Control event (or, if the Participant has been employed
for fewer than three fiscal years of the Company, the average of all annual
bonuses earned by the Participant under the terms of the Company’s annual
incentive plan for the fiscal years immediately preceding the Change in Control
event) or (b) the annual bonus that would be payable to the Participant if the
target level of performance was achieved for that year under the terms of the
Company’s annual incentive plan applicable to such Participant. In the event
that a Participant received a bonus in a year in which he was not employed for
the entire 12 months of that year, such bonus will be annualized for purposes of
determining the average as set forth in this Article 1.2(a).

 

1.3 “Benefits” means the severance benefits a Participant is entitled to receive
pursuant to Article 3 hereof, and any retention bonus a Participant is entitled
to receive pursuant to Article 5 hereof.



--------------------------------------------------------------------------------

1.4 “Board” means the Board of Directors of the Company or its direct or
indirect parent.

 

1.5 “Cause” means (a) the conviction of the Participant for any felony involving
dishonesty, fraud or breach of trust or (b) the willful engagement by the
Participant in gross misconduct in the performance of his or her duties that
materially injures the Company. For purposes of this Plan, no act or failure to
act on the part of the Participant shall be deemed “willful” if it was due
primarily to an error in judgment or negligence, but shall be deemed “willful”
only if done or omitted to be done by the Executive not in good faith and
without reasonable belief that the Participant’s action or omission was in the
best interest of the Company. Notwithstanding the foregoing, solely for purposes
of this Plan, the Participant shall not be deemed to have been terminated for
“Cause” hereunder unless and until there shall have been delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the Board then in office at a meeting of the Board
called and held for such purpose, after reasonable notice to the Participant and
an opportunity for the Participant, together with the Participant’s counsel (if
the Participant chooses to have counsel present at such meeting), to be heard
before the Board, finding that, in the good faith opinion of the Board, the
Participant had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Participant or his beneficiaries to contest the validity or
propriety of any such determination.

 

1.6 “Change in Control” means the occurrence of any of the following after the
Effective Date:

 

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition of Voting Stock of the Company directly from the Company that is
approved by a majority of the Incumbent Directors; (ii) any acquisition of
Voting Stock of the Company by the Company or any Subsidiary of the Company;
(iii) any acquisition of Voting Stock of the Company by the trustee or other
fiduciary holding securities under any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary of the Company; and
(iv) any acquisition of Voting Stock of the Company by Mercury Exploration
Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania Avenue
Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;

 

(b) a majority of the Board ceases to be comprised of Incumbent Directors; or

 

(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which the
Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity

 

2



--------------------------------------------------------------------------------

surviving, resulting from, or succeeding to all or substantially all of the
Company’s consolidated assets as a result of, such Business Combination
Transaction or any parent of such entity), at least 50% of the combined voting
power of the then outstanding shares of Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of, such Business Combination Transaction or any
parent of any such entity (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).

 

For purposes of this Plan, (i) “Incumbent Directors” means the individuals who,
as of the date hereof, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s shareholders, or appointment, was approved by a vote of a
majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) and (ii) “Voting
Stock” means securities entitled to vote generally in the election of Directors.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.8 “Company” means Quicksilver Resources Inc. The term “Company” shall also
include any Successor, whether the liability of such Successor under the Plan is
established by contract or occurs by operation of law.

 

1.9 “Effective Date” means the date on which the Plan is adopted.

 

1.10 “Employment Termination Date” means the date on which the employment
relationship between the Participant and the Company is terminated due to an
Involuntary Termination.

 

1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.12 “Executive” means an employee of the Company or a Subsidiary whose name
appears on Exhibit B which is attached hereto and made a part hereof for all
purposes, as the same may be amended in the Company’s discretion from time to
time (subject to Article 9).

 

1.13 “Good Reason Event” means the occurrence of one or more of the following
events or conditions after the occurrence of a Change in Control:

 

(a) the Company removes the Participant from, or fails to re-elect or appoint
the Participant to, any duties or position with the Company that were assigned
or held by the Participant immediately before the occurrence of the Change in
Control, except that a nominal change in the Participant’s title that is merely
descriptive and does not affect rank or status shall not constitute such an
event;

 

(b) the Company or a Subsidiary assigns to the Participant any duties
inconsistent with the Participant’s position (including offices, titles and
reporting requirements),

 

3



--------------------------------------------------------------------------------

authority, duties or responsibilities with the Company or a Subsidiary in effect
immediately before the occurrence of the Change in Control;

 

(c) the Company takes any action that results in a material diminution of the
Participant’s position, authority, duties or responsibilities or otherwise takes
any action that materially interferes therewith;

 

(d) the Company reduces the Participant’s Base Salary or Benchmark Bonus;

 

(e) the Company or a Subsidiary relocates the Participant’s principal workplace
to an area that is located outside of a radius of 50 miles from the location of
the Participant’s principal workplace immediately prior to the Change in
Control, or requires the Participant to perform a majority of his or her duties
more than 50 miles from the Participant’s principal work location (determined as
of the date of the Change in Control) for a period of more than 21 consecutive
days or for more than 90 days in any calendar year;

 

(f) the Company or a Subsidiary fails to (1) continue in effect any bonus,
incentive, profit sharing, performance, savings, retirement or pension policy,
plan, program or arrangement (such policies, plans, programs and arrangements
collectively being referred to herein as “Basic Benefit Plans”), including, but
not limited to, any deferred compensation, supplemental executive retirement or
other retirement income, stock option, stock purchase, stock appreciation, or
similar policy, plan, program or arrangement of the Company or a Subsidiary, in
which the Participant was a participant immediately before the occurrence of the
Change in Control, unless an equitable and reasonably comparable arrangement
(embodied in a substitute or alternative benefit or plan) shall have been made
with respect to such Basic Benefit Plan promptly following the occurrence of the
Change in Control, or (2) continue the Participant’s participation in any Basic
Benefit Plan (or any substitute or alternative plan) on substantially the same
basis, both in terms of the amount of benefits provided to the Participant
(which are in any event always subject to the terms of any applicable Basic
Benefit Plan) and the level of the Participant’s participation relative to other
participants, as existed immediately before the occurrence of the Change in
Control;

 

(g) the Company or a Subsidiary fails to continue to provide the Participant
with benefits substantially similar to those enjoyed by the Participant under
any of the Company’s or a Subsidiary’s other benefit plans, policies, programs
and arrangements, including, but not limited to, life insurance, medical,
dental, health, hospital, accident or disability plans, in which the Participant
was a participant immediately before the occurrence of the Change in Control;

 

(h) the Company takes any action that would directly or indirectly materially
reduce any other non-contractual benefits that were provided to the Participant
by the Company immediately before the occurrence of the Change in Control or
deprive the Participant of any material fringe benefit enjoyed by him or her
immediately before the occurrence of the Change in Control;

 

4



--------------------------------------------------------------------------------

(i) the Company fails to provide the Participant with the number of paid
vacation days to which he or she was entitled in accordance with the Company’s
vacation policy in effect immediately before the occurrence of the Change in
Control;

 

(j) the Company fails to continue to provide the Participant with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) (1) that are both commensurate with
Participant’s responsibilities to and position with the Company immediately
before the occurrence of the Change in Control and not materially dissimilar to
the office space, related facilities and support personnel provided to employees
of the Company having comparable responsibility to the Participant, or (2) that
are physically located at the Company’s principal executive offices;

 

(k) the Company fails to honor any provision of this Plan; or

 

(l) the Company gives effective notice of an election to terminate at the end of
the term or extended the term of any employment agreement that the Participant
has or may in the future have with the Company or the Successor in accordance
with the terms of any such agreement.

 

1.14 “Involuntary Termination” means the termination of a Participant’s
employment relationship with the Company and each Subsidiary (i) by the Company
or a Subsidiary for any reason other than Cause, or (ii) by the Participant on
account of a Good Reason Event. For purposes of the Plan, a Participant’s
termination will not be considered to be on account of a Good Reason Event
unless the Participant terminates employment no more than 60 days following such
Good Reason Event.

 

1.15 “Participant” means an individual who is an Executive on the date a Change
in Control occurs. An individual who is classified by the Company as a temporary
employee or an independent contractor on the date of which a Change in Control
occurs is not eligible to participate in the Plan (even if he or she is
subsequently reclassified by the Internal Revenue Service or a court as a common
law employee of the Company and the Company acquiesces to such
reclassification). Notwithstanding the foregoing, in the event that an Executive
has entered into an employment agreement with the Company or a Subsidiary, such
Executive will not be deemed a Participant under this Plan unless such
employment agreement specifically adopts and incorporates this Plan by
reference.

 

1.16 “Person” means any individual, entity or group that is a “person” within
the meaning of Section 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended.

 

1.17 “Plan” means the Quicksilver Resources Inc. Executive Change in Control
Retention Incentive Plan, as set forth herein and as amended from time to time.

 

1.18 “Plan Administrator” means the Company; however, the Company may designate
any Person or a committee to administer the Plan in accordance with the
provisions of Article 8.

 

5



--------------------------------------------------------------------------------

1.19 “Release” means the Release Agreement in substantially the form attached
hereto as Exhibit A and made a part hereof for all purposes.

 

1.20 “Subsidiary” means a corporation, partnership, limited liability company or
other entity in which the Company owns directly or indirectly more than 50% of
the outstanding shares of voting stock or other voting interest.

 

1.21 “Successor” means a person with or into which the Company shall have been
merged or consolidated or to which the Company shall have transferred all or
substantially all of its assets.

 

ARTICLE 2

ELIGIBILITY

 

(a) Except as specified herein, a Participant who incurs an Involuntary
Termination within two years after the occurrence of a Change in Control
(including such a termination on the date of the Change in Control) shall be
entitled to the severance benefits described in Article 3 hereof, provided the
Participant executes and delivers to the Company a Release and does not exercise
any right specified in the Release to revoke such Release.

 

(b) The Plan does not provide benefits with respect to any termination of
employment prior to the occurrence of a Change in Control, whether such
termination is for Cause or otherwise. A Participant will forfeit all Benefits
under the Plan if he or she is discharged by the Company for Cause.

 

ARTICLE 3

CHANGE IN CONTROL BENEFITS

 

The Company shall pay or provide a Participant who has satisfied the
requirements of Article 2 hereof the following Benefits:

 

(a) A single sum cash payment equal to three times the sum of (i) the
Participant’s Base Salary, plus (ii) the Participant’s Benchmark Bonus.

 

(b) To the extent permitted by law, the Company shall take all actions necessary
to cause the Participant’s account balances under the Company’s 401(k) Plan to
become fully vested and nonforfeitable.

 

(c) All outstanding stock options and restricted stock awards held by the
Participant shall immediately become fully vested.

 

(d) The Company (at its sole expense) shall take the following actions:

 

(i) Throughout the two years following the Employment Termination Date, the
Company shall maintain in effect, and not materially reduce the benefits
provided by the group health insurance and group life insurance plans in which
the Participant participated immediately prior to the Employment Termination
Date; and

 

6



--------------------------------------------------------------------------------

(ii) the Company shall arrange for the Participant’s uninterrupted participation
throughout the two-year period commencing on the Participant’s Employment
Termination Date in such group health insurance and group life insurance plans,
provided that if the Participant’s participation after his or her Employment
Termination Date in any such plan is not permitted by the terms of that plan,
then throughout such two year period, the Company (at its sole expense) shall
provide the Participant with substantially the same benefits that were provided
to the Participant under such plan immediately before the Employment Termination
Date.

 

(e) Benefits under the Plan shall not be taken into account as compensation for
purposes of determining contributions or benefits under any other employee
benefit plan of the Company or a Subsidiary. In addition, Benefits under the
Plan shall be reduced by any severance, termination or similar payments payable
to a Participant pursuant to any employment, change in control, severance or
similar agreement with the Company or a Subsidiary.

 

ARTICLE 4

TIME OF SEVERANCE PAYMENT

 

The Company shall pay the Participant the cash severance benefits described in
paragraph (a) of Article 3 within the later of 30 days after the Participant’s
Employment Termination Date or five days after the Participant’s Release
described in Article 2 becomes irrevocable.

 

ARTICLE 5

RETENTION BONUS

 

If a Participant remains employed by the Company or a Subsidiary throughout the
six-month period following a Change in Control, then six months after the date
of the Change in Control the Company shall pay to the Participant, in a single
cash payment, a retention bonus equal to one-half (1/2) of the Participant’s
Base Salary (without regard to whether the Participant is or ever will become
entitled to severance benefits under Article 3 hereof).

 

ARTICLE 6

LIMITATION ON PAYMENT OF BENEFITS

 

Notwithstanding any provision of this Plan to the contrary, if any amount or
benefit to be paid or provided under this Plan would be an “Excess Parachute
Payment,” within the meaning of Section 280G of the Code, but for the
application of this sentence, then the payments and benefits to be paid or
provided under this Plan will be reduced to the minimum extent necessary (but in
no event to less than zero) so that no portion of any such payment or benefit,
as so reduced, constitutes an Excess Parachute Payment; provided, however, that
the foregoing reduction will be made only if and to the extent that such
reduction would result in an increase in the aggregate payment and benefits to
be provided, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income and employment taxes). Whether requested by the Participant or the
Company, the determination of whether any reduction in such payments or benefits
to be provided under this Plan or otherwise

 

7



--------------------------------------------------------------------------------

is required pursuant to the preceding sentence will be made at the expense of
the Company by the Company’s independent accountants in effect prior to the
Change in Control. The fact that the Participant’s right to payments or benefits
may be reduced by reason of the limitations contained in this Article will not
of itself limit or otherwise affect any other rights of the Participant other
than pursuant to this Plan. In the event that any payment or benefit intended to
be provided under this Plan or otherwise is required to be reduced pursuant to
this Article, the Participant will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Article. The Company
will provide the Participant with all information reasonably requested by the
Participant to permit the Participant to make such designation. In the event
that the Participant fails to make such designation within 10 business days of
the Employment Termination Date, the Company may effect such reduction in any
manner it deems appropriate.

 

ARTICLE 7

UNFUNDED ARRANGEMENT

 

The plan is unfunded, and all cash Benefits will be paid, as needed, from the
general assets of the Company. The Plan is only a general corporate commitment
and each Participant must rely upon the general credit of the Company for the
fulfillment of its obligations hereunder. Under all circumstances the rights of
Participants to any asset held by the Company will be no greater than the rights
expressed in this Plan. Nothing contained in this Plan shall constitute a
guarantee by the Company that the assets of the Company will be sufficient to
pay any Benefits under this Plan or would place the Participant in a secured
position ahead of general creditors of the Company; the Participants are only
unsecured creditors of the Company with respect to their Plan benefits, and the
Plan constitutes a mere promise by the Company to make Benefit payments in the
future. No specific assets of the Company have been or shall be set aside, or
shall in any way be transferred to a trust or shall be pledged in any way for
the performance of the Company’s obligations under the Plan which would remove
such assets from being subject to the general creditors of the Company.

 

ARTICLE 8

ADMINISTRATION OF THE PLAN

 

The Plan Administrator shall have the full power and authority to administer the
Plan, carry out its terms and conditions and effectuate its purposes. The Plan
Administrator shall be the “named fiduciary,” as such term is defined in ERISA,
of the Plan, with responsibility for administration of the Plan.

 

The Plan Administrator shall serve without compensation for its services as
such. However, all reasonable expenses of the Plan Administrator shall be paid
or reimbursed by the Company upon proper documentation. The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of duties as the Plan Administrator.

 

The Plan Administrator shall keep all individual and group records relating to
participants and former participants and all other records necessary for the
proper operation of the Plan. Such records shall be made available to the
Company and to each Participant for examination

 

8



--------------------------------------------------------------------------------

during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, and every other
relevant statute, each as amended, and all regulations thereunder (except that
the Company, as payor of the Benefits, shall prepare and distribute to the
proper recipients all forms relating to withholding of income or wage taxes,
Social Security taxes, and other amounts which may be similarly reportable).

 

ARTICLE 9

AMENDMENT OR TERMINATION

 

The Board reserves the right to amend or terminate the Plan at any time and in
any manner without the consent of any affected individual, provided that any
amendment or termination will not adversely affect the Benefits payable to a
Participant whose Employment Termination Date occurred prior to the date of such
amendment or termination. The right to amend the Plan includes the right to
change the individuals who are eligible to participate in the Plan from time to
time. Notwithstanding the foregoing, for a period of two years following a
Change in Control, the Plan may not be terminated, or amended in any manner
adverse to any eligible Participant without the written consent of each affected
Participant.

 

ARTICLE 10

CLAIMS PROCEDURES

 

  10.1 Claim for Benefits.

 

When a Benefit is due, a Claimant may submit a claim for Benefits to the office
designated by the Plan Administrator to receive claims. For purposes of this
Article, “Claimant” means a Participant or an authorized representative of a
Participant who makes a claim for Benefits under the Plan.

 

  10.2 Deadline for Notifications of Claim Determinations.

 

If a Claimant’s claim for Benefits under the Plan is denied in whole or in part,
the Plan Administrator will provide to the Claimant a written notice of the
claim decision within 90 days of receipt of the claim. This 90-day period may be
extended one time by the Plan Administrator for up to 90 days, provided that the
Plan Administrator notifies the Claimant, prior to the expiration of such 90-day
period, of the circumstances requiring the extension of time and the date by
which the Plan Administrator expects to render a decision. Claims not acted upon
within the time prescribed herein shall be deemed denied for purposes of
proceeding to the review stage.

 

  10.3 Contents of Notices of Claims Denials.

 

When a claim is denied (an adverse determination) in full or in part, the Plan
Administrator will provide the Claimant a written or electronic notification of
the denial within the time frame specified in Section 9.1. This notice will:

 

(a) explain the specific reasons for the adverse determination;

 

9



--------------------------------------------------------------------------------

(b) reference the specific Plan provisions on which the adverse determination is
based;

 

(c) provide a description of any additional material or information necessary
for the Claimant to complete the claim and an explanation of why such material
or information is necessary; and

 

(d) provide a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse claims
determination on review.

 

  10.4 Appeals of Denied Claims.

 

The Claimant will have 60 days after receiving the notice that the Claimant’s
claim is denied to appeal the adverse determination in writing to the Plan
Administrator. The Claimant may submit written comments, documents, records, and
other information relevant to the claim, and such information will be taken into
account during the review, without regard to whether it was submitted or
considered in the initial claim determination. In addition, the Claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to the claim.

 

If no appeal of the adverse determination is made in writing to the Plan
Administrator within 60 days after the Claimant’s receipt of the notice of
denial, the denial of the claim is final.

 

  10.5 Deadlines for Notifications of Appeals Determinations.

 

The Administrator will notify the Claimant of its determination on review of an
adverse claim determination within a reasonable period of time, but not later
than 60 days from receipt of a request for review of the adverse determination.
This 60-day period may be extended one time by the Plan Administrator for up to
60 days, provided that the Plan Administrator notifies the Claimant, prior to
the expiration of such 60-day period, of the circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
a decision.

 

  10.6 Contents of Notices of Final Claims Determinations.

 

Notice of the Plan’s claims decision will be given in writing or electronically.
If the Claimant’s claim is denied in whole or in part the notification will
include:

 

(a) the specific reasons for the denial;

 

(b) reference to the specific Plan provisions on which the decision was based;

 

(c) a statement of the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim; and

 

(d) a statement of the Claimant’s right to bring a civil action in court under
section 502(a) of ERISA.

 

10



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

 

11.1 Tax Withholding. The Company will calculate the deductions from the amount
of the benefit paid under the Plan for any taxes required to be withheld by
federal, state or local government and shall cause them to be withheld.

 

11.2 Plan Not an Employment Contract. The adoption and maintenance of the Plan
is not a contract between the Company and its employees which gives any employee
the right to be retained in its employment. Likewise, it is not intended to
interfere with the rights of the Company to discharge any employee at any time
or to interfere with the employee’s right to terminate his or her employment at
any time.

 

11.3 Alienation Prohibited. No benefits hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a Participant, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of a
Participant prior to its actual receipt by the Participant. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
benefits hereunder prior to payment thereof shall be void.

 

11.4 Gender and Number. If the context requires it, words of one gender when
used in the Plan shall include the other genders, and words used in the singular
or plural shall include the other.

 

11.5 Severability. If any provision of the Plan is determined to be invalid or
unenforceable, that determination shall not affect the validity or
enforceability of any other provision.

 

11.6 Successors. The Company shall not, directly or indirectly, consolidate
with, merge into or sell or otherwise transfer all or substantially all of its
assets to, any person, or permit any person to consolidate with or merge into
the Company, unless immediately after such consolidation, merger, sale or
transfer, the Successor shall have assumed in writing the Company’s obligations
under the Plan.

 

11.7 Assignment; Binding Effect. This Plan shall be binding upon any Successor.
The Company shall not assign any of its obligations under the Plan unless (a)
such assignment is to a Successor, and (b) the requirements of Section 11.6 are
fulfilled.

 

11.8 Governing Law. The provisions of the Plan shall be construed, administered,
and governed under the laws of the State of Texas and, to the extent applicable,
by the laws of the United States.

 

QUICKSILVER RESOURCES INC. By:  

/s/ Glenn Darden

--------------------------------------------------------------------------------

    Glenn Darden     President and Chief Executive Officer

 

11



--------------------------------------------------------------------------------

Exhibit A

 

QUICKSILVER RESOURCES INC.

EXECUTIVE

CHANGE IN CONTROL RETENTION INCENTIVE PLAN

 

RELEASE AGREEMENT

 

This RELEASE is executed by                      (the “Employee”) in
consideration of the severance benefits provided under the Quicksilver Resources
Inc. Executive Change in Control Retention Incentive Plan (the “Plan”), and as a
condition to the receipt of such benefits. For purposes of this Release, the
term “Company” means Quicksilver Resources Inc. and any Successor (as defined in
the Plan).

 

NOW THEREFORE, the Employee provides the following release:

 

1. Release by Employee. I,                     , on behalf of myself and my
heirs and assigns, in consideration of the Company’s payment of the severance
benefits in the amount of $                     (less any amounts that the
Company is required to withhold under applicable laws), and other good and
valuable consideration to be furnished to me pursuant to the Plan, the
sufficiency of which is hereby acknowledged, and as a material inducement to the
Company to enter into this Release hereby release and forever discharge the
Company, and its directors, officers, shareholders, partners, representatives,
agents, employees, predecessors, successors, affiliates, divisions, subsidiaries
and related entities and their respective directors, officers, shareholders,
agents, representatives and employees, from all claims of any nature whatsoever,
from the beginning of time to the date of the execution of this Release, known
or unknown, suspected or unsuspected, including but not limited to all claims
arising out of, based upon, or relating to my employment with the Company, or
compensation for that employment. I understand that the consideration provided
for in the Plan exceeds anything of value to which I am already entitled without
the Plan.

 

Without limiting the generality of the foregoing, I understand and agree that
this Release includes, but is not limited to, claims based on or relating to:
(a) any express or implied employment contract; (b) wrongful discharge; (c)
termination in breach of public policy; (d) age discrimination under the Age
Discrimination in Employment Act of 1967, as amended;

 

1



--------------------------------------------------------------------------------

Exhibit A

 

(e) claims of discrimination, harassment or retaliation under Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, or
any other law which prohibits discrimination based on race, color, age,
ancestry, national origin, sex, sexual orientation, religion, mental or physical
disabilities, or marital status; (f) any other federal, state or local laws or
regulations prohibiting employment discrimination; (g) personal injury,
defamation, assault, battery, invasion of privacy, fraud, intentional or
negligent misrepresentation of fact, intentional or negligent infliction of
emotional distress, or false imprisonment; (h) claims for additional wages,
compensation, overtime pay, severance pay or bonuses; and (i) claims for
attorneys’ fees or costs. I further understand that I am only waiving those
claims that I have as of the date I sign this Release, and not any claims that
might arise in the future.

 

I UNDERSTAND THAT THIS RELEASE COVERS BOTH CLAIMS THAT I KNOW ABOUT AND THOSE
THAT I MAY NOT KNOW ABOUT.

 

2. Indemnification Agreement. I, for myself, my heirs, executors, administrators
and assigns, release and agree to indemnify and hold harmless the Company and
all other persons and firms released above from all claims and causes of action
of any nature, without limitation, which may be asserted by any person, firm, or
entity claiming by, through, or under me for any relief claimed to be due me and
released by this document.

 

3. No Knowledge of Legal Violations. I further assert that during my employment
with the Company and activities regarding any company or organization affiliated
with the Company, that I have no information or knowledge of any legal
irregularity, violation, or alleged violation of any law, regulation, statute,
or ordinance of any kind resulting from the operations of the Company, or any
other company or organization affiliated with the Company. I have never reported
any such irregularity or violation to any superior with respect to the Company
or any company or organization affiliated with the Company.

 

2



--------------------------------------------------------------------------------

Exhibit A

 

4. Forty-five (45) Day Review Period. I acknowledge that I am hereby advised in
writing to consult with an attorney prior to executing this Release to discuss
the contents of this document and its meaning. I understand that I have
forty-five (45) days within which to consider this waiver and release of my
rights. I understand the terms and conditions of this Release in full, agree to
abide by this, and knowingly and voluntarily execute it without hidden
reservations.

 

5. Seven (7) Day Revocation Period. I understand that I will have 7 days after I
sign this Release during which I can revoke my signature and cancel my
acceptance of the benefits under the Plan for any reason, and that this Release
shall not become effective or enforceable until after this revocation period has
expired. I understand that I may revoke or rescind this Release by providing
written notice of revocation to the Company’s General Counsel, [name, address,
fax number], within the 7-day revocation period. I understand that I will not be
entitled to any severance benefits under the Plan until the end of the 7-day
revocation period.

 

6. Receipt of Disclosures. I acknowledge that I have received the Disclosures
that are attached to this Release as Exhibit 1.

 

7. Governing Law. The provisions of the Plan and this Release shall be
construed, administered and governed under the laws of the State of Texas and,
to the extent applicable, the laws of the United States.

 

8. Entire Agreement. I understand that the Plan and this Release contain the
entire agreement and understanding between me and the Company regarding my
employment and separation from that employment and that no other covenants or
promises have been made except those contained in the Plan and this Release. The
Plan and this document supersede all other agreements and arrangements between
the Company and me, whether written or oral.

 

9. Attorneys’ Fees. I further agree I am fully responsible for any attorneys’
fees incurred by me in consulting with an attorney and will indemnify and hold
harmless the Company, and the other persons and entities released in this
document for any claims or fees

 

3



--------------------------------------------------------------------------------

Exhibit A

 

asserted by any attorney claiming by and through me for attorneys’ fees or costs
in connection with the review or execution of this document.

 

EXECUTED in multiple originals this              day of                     ,
200    .

 

Signature of Employee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

WITNESS

 

4



--------------------------------------------------------------------------------

Exhibit A

 

NON-REVOCATION STATEMENT

 

I,                     , acknowledge that at least seven (7) days have expired
since the execution of the Release by me on the              day of
                    , 200    , and I knowingly and voluntarily elect not to
revoke this waiver and release of my rights under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq.

 

EXECUTED in multiple originals this              day of                     ,
200    .

 

 

--------------------------------------------------------------------------------

Signature of Employee

 

5



--------------------------------------------------------------------------------

Exhibit 1

 

45-DAY WAIVER

 

DISCLOSURES

 

Covered Class of Employees, Eligibility and Time Limits.

 

The individuals selected to participate in the Plan are those employees of
                     (Company) who have completed six months of employment with
the Company and who incur Involuntary Terminations as defined in the Quicksilver
Resources, Inc. Executive Change in Control Retention Incentive Plan (the
“Plan”). This program will end on the date of                     .

 

Eligible Employees.

 

The following is a list of the job titles and ages of all employees who are
eligible to participate in the Plan:

 

Job Title

--------------------------------------------------------------------------------

 

Age

--------------------------------------------------------------------------------

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

 

Employees Not Eligible.

 

The following is a list of the ages of employees who are not eligible to
participate in the Plan:

 

Job Title

--------------------------------------------------------------------------------

 

Age

--------------------------------------------------------------------------------

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

_______

 

 

_______

 

 

6



--------------------------------------------------------------------------------

Exhibit B

 

QUICKSILVER RESOURCES INC.

EXECUTIVE

CHANGE IN CONTROL RETENTION INCENTIVE PLAN

 

List of Executives of Quicksilver Resources Inc.

 

7